Citation Nr: 0812866	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-38 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for residuals of a left 
ankle sprain with post traumatic arthritis and calcaneal 
spur, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to September 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
A notice of disagreement was filed in May 2004, a statement 
of the case was issued in November 2005, and a substantive 
appeal was received in December 2005.  


FINDINGS OF FACT

1.  Prior to April 18, 2006, the veteran's residuals of a 
left ankle sprain with post traumatic arthritis and calcaneal 
spur did not demonstrate marked limitation of motion or 
moderately severe residuals of a left ankle sprain.  

2.  For the period from April 18, 2006, the veteran's 
residuals of a left ankle sprain with post traumatic 
arthritis and calcaneal spur did not demonstrate severe 
residuals of a left ankle sprain.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent prior to April 18, 2006 for residuals of 
a left ankle sprain with post traumatic arthritis and 
calcaneal spur have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5271, 5284 (2007).

2.  The criteria for entitlement to a disability rating in 
excess of 20 percent from April 18, 2006 for residuals of a 
left ankle sprain with post traumatic arthritis and calcaneal 
spur have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5271, 5284 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in January 2004.  In June 2006, the veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
an increased rating, any question as to the appropriate 
effective date to be assigned is rendered moot.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of residuals of a left ankle sprain 
with post traumatic arthritis and calcaneal spur and the 
effect of that worsening on employment and daily life.  The 
Board believes it significant that the veteran has been 
represented in the claims process by Texas Veterans 
Commission, which organization represents numerous veterans.  
The Board believes it reasonable to expect that this service 
organization duly informs the claimants of the rating 
criteria and the types of evidence necessary to obtain higher 
ratings for service-connected disabilities.  The Board finds 
that the veteran has had actual knowledge of the elements 
outlined in Vazquez and that no useful purpose would be 
served by remanding to the RO to furnish notice as to 
elements of his claim which the veteran has already 
effectively been made aware of.  Such action would not 
benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's post-service VA 
and private medical records.  The evidence of record also 
contains reports of VA examinations performed in December 
2002, February 2004, and April 2006.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

A November 1997 rating decision granted service connection 
for residuals of a sprained left ankle and assigned a 
noncompensable disability rating under Diagnostic Code 5271, 
effective August 2, 1996.  A July 2000 rating decision 
assigned a 10 percent disability rating under Diagnostic Code 
5271, effective January 27, 2000.  An April 2004 rating 
decision continued the 10 percent disability rating under 
Diagnostic Code 5284-5271.  A May 2006 rating decision 
assigned a 20 percent disability rating under Diagnostic Code 
5284-5271, effective April 18, 2006.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Pursuant to Diagnostic Code 5271, moderate limitation of 
motion of an ankle warrants a 10 percent evaluation.  A 20 
percent evaluation (the highest rating available under this 
Code) requires marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  The average normal range of 
motion of the ankle is from 20 degrees of dorsiflexion to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Pursuant to Diagnostic Code 5284, moderately severe residuals 
of foot injuries are rated 20 percent disabling, and severe 
residuals of foot injuries are rated 30 percent disabling.  

The veteran underwent a VA examination in December 2002.  The 
left ankle had dorsiflexion to 20 degrees and plantar flexion 
to 35 degrees with slight crepitus noted with active and 
passive range of motion.  Examination of the left ankle 
revealed a slight decrease in flexibility, but no gross 
evidence of instability.  The examiner diagnosed post-
traumatic arthritis of the left ankle with talonavicular 
degenerative changes but without objective evidence of 
instability.  

VA outpatient treatment records dated in May 2003 reflect 
that the veteran was assessed with a left ankle sprain.  

The veteran underwent another VA examination in February 
2004.  He reported left leg pain for the previous year, with 
the pain becoming more sustained and severe.  He stated that 
this pain did not allow him to walk for a long time.  He 
claimed that the left ankle disability limited his walking, 
running, jogging, sitting, gardening and driving.  He denied 
any time lost from walking as a result of the disability.  He 
stated that his usual occupation was correction officer since 
1987 and that he was employed at time of examination.  

Upon physical examination, the veteran's posture and gait 
were normal.  There were no signs of abnormal weight bearing 
in the feet.  The general appearance of the left ankle was 
normal.  The range of motion of the left ankle was slightly 
limited.  Dorsiflexion was to 15 degrees.  Plantar flexion 
was to 40 degrees.  The limitation was reported to be due to 
pain and stiffness, but there was no fatigue, weakness, lack 
of endurance or incoordination.  The veteran underwent an x-
ray on the left ankle.  X-ray findings revealed calcaneal 
spur.  The examiner diagnosed status post left ankle sprain 
and injury to the ankle tendons with residual slight decrease 
in the range of motion, as well as calcaneal spur most likely 
related to the ankle condition.  

The veteran underwent another VA examination on April 18, 
2006.  He complained of loss of motion and limitation in the 
mobility of the left ankle.  He reported weakness, stiffness, 
swelling, heat, giving away, lack of endurance, locking, and 
fatigability of the left ankle.  He stated that the symptoms 
occurred constantly.  He reported that the pain was aching, 
sharp, burning, and sticking in characteristic.  He stated 
that the severity was 7 to 8 over 10.  He claimed that the 
pain was elicited by physical activity and came by itself.  
He denied any time lost from work.  He stated that he could 
not walk for long periods because of the pain.  

Upon physical examination, the veteran had no skin ulcers or 
scars.  His posture was normal and his gait was abnormal.  He 
limped when he walked on the left side.  General examination 
of the ankle was normal.  There were no deformities or 
ankylosis.  He had decreased range of motion of the left 
ankle, with dorsiflexion to 10 and plantar flexion to 30 
degrees.  Pain on dorsiflexion was 10 and plantar flexion 30 
degrees.  After repetitive use, the left joint was 
additionally limited by pain but not fatigue, weakness, lack 
of endurance, or incoorindation.  The examiner noted an 
inability to determine additional limitation in degrees.  The 
examiner reiterated the diagnosis of a left ankle sprain with 
post traumatic arthritis and calcaneal spur, with residual 
pain and difficulty walking.  

Disability rating in excess of 10 percent prior to April 18, 
2006

Prior to April 18, 2006, the veteran's residuals of a left 
ankle sprain with post traumatic arthritis and calcaneal spur 
did not demonstrate marked limitation of motion, even when 
additional functional loss due to pain is considered.  For 
example, the February 2004 VA examiner noted that the ankle 
had dorsiflexion to 15 degrees and plantar flexion to 40 
degrees.  The examiner commented that the limitation was due 
to pain and stiffness, but there was no fatigue, weakness, 
lack of endurance or incoordination.  At most, this reflects 
moderate limitation of motion of an ankle.  Furthermore, 
there was no evidence of moderately severe residuals of 
injury.  For example, the February 2004 VA examiner noted 
that the veteran's posture, gait, and general appearance of 
the left ankle were normal.  Thus, the evidence of record 
does not show residuals of a left ankle sprain of the type 
described in the criteria for a rating in excess of 10 
percent prior to April 18, 2006.  

Disability rating in excess of 20 percent from April 18, 2006

From April 18, 2006, the veteran's residuals of a left ankle 
sprain with post traumatic arthritis and calcaneal spur did 
not demonstrate severe residuals of an injury.  For example, 
the April 2006 VA examiner noted that the general examination 
of the ankle was normal and there were no deformities or 
ankylosis.  Thus, the evidence of record does not show 
residuals of a left ankle sprain of the type described in the 
criteria for a rating in excess of 20 percent from April 18, 
2006.  

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-
07.  The Board notes that the veteran has reported pain in 
the left ankle since 2003.  The Board finds, however, that 
the 10 percent rating prior to April 18, 2006, and the 20 
percent rating from April 18, 2006, contemplate additional 
functional loss due to the veteran's complaints of ankle 
pain, thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 
4.59 do not provide a basis for a higher rating.  See DeLuca, 
8 Vet. App. at 204-07.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected residuals of a left ankle sprain 
with post traumatic arthritis and calcaneal spur has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation.  The veteran stated that he was a correction 
officer since 1987 and that he had no time lost from work due 
to the left ankle disability.  Additionally, the objective 
evidence does not reflect frequent periods of hospitalization 
due to residuals of a left ankle sprain with post traumatic 
arthritis and calcaneal spur.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation of increased rating for residuals of a left 
ankle sprain with post traumatic arthritis and calcaneal spur 
is not warranted.  The appeal is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


